Order entered June 4, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00057-CR
                                      No. 05-18-00058-CR

                           KEN DEWAYNE JOHNSON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F16-10099-M & F16-10100-M

                                           ORDER
         The record was due February 17, 2018. When it was not timely filed, we notified court

reporter Belinda Baraka that it was past due and directed her to file it by March 24, 2018. Ms.

Baraka filed requests for additional time to file the record on March 26, 2018 and April 27, 2018,

both of which we granted. Before the Court is Ms. Baraka’s third request for additional time to

file the reporter’s record. We GRANT the request to the extent we ORDER the reporter’s

record filed no later than 5:00 p.m. on June 22, 2018. Ms. Baraka is cautioned that the failure

to file the reporter’s record by that date will, absent extenuating circumstances, result in the

Court ordering that Ms. Baraka not sit as a court reporter until the complete reporter’s record is

filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,

Presiding Judge, 194th Judicial District Court; Belinda Baraka, official court reporter, 194th

Judicial District Court; and to counsel for all parties.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE